DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Reference may be made to the following documents of record:

    PNG
    media_image1.png
    146
    580
    media_image1.png
    Greyscale

Claim(s) 1-6, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 1, D1 teaches an electronic device, comprising: 
a display system configured to produce images (¶42, ¶44, Fig. 5, 12); and 
an optical system having an input portion and an output portion (¶48, ¶51, Fig. 5, 21 and 22), 
wherein the optical system comprises: 
a waveguide that extends between the input portion and the output portion (¶51, Fig. 5, 22); 
an input coupler in the input portion, wherein the input coupler is configured to couple the images from the display system into the waveguide (¶51, Fig. 5, 23); and 
an output coupler in the output portion, wherein the output coupler is configured to couple the images out of the waveguide (¶51, Fig. 5, 24), 
wherein at least one of the input coupler and the output coupler comprises: 
a volume phase holographic grating with a constant pitch and a variable period (¶53, ¶58, Fig. 6, 23, wherein due to the varying slant angles and the constant pitch, the period viz. distance between the fringes will also vary).
Regarding claim 2, D1 teaches the electronic device defined in claim 1, and further discloses wherein the volume phase holographic grating comprises fringes in a holographic medium, wherein each fringe is oriented at a fringe angle relative to a surface normal of the holographic medium, and wherein the fringe angle varies across the holographic medium (¶53, Fig. 6).
Regarding claim 3, D1 teaches the electronic device defined in claim 2, and further discloses wherein the fringes comprise a first set of fringes oriented at a first fringe angle, a second set of fringes oriented at a second fringe angle, and a third set of fringes oriented at a third fringe angle (¶91, ¶102, Figs. 10 and 12).
Regarding claim 4, D1 teaches the electronic device defined in claim 3, and further discloses wherein the first set of fringes has a first period that is Bragg-matched to incident light associated with a fringes meeting the Bragg condition throughout the disclosure, and ¶103, Fig. 12, wherein the optical rays B71, B72, B73 each correspond respectively to a left, center, and right field of view).
Regarding claim 5, D1 teaches the electronic device defined in claim 1, and further discloses wherein the period of the volume phase holographic grating varies continuously across the volume phase holographic grating (¶53).
Regarding claim 6, D1 teaches the electronic device defined in claim 1, and further discloses wherein the volume phase holographic grating comprises first, second, and third gratings arranged in a stack, wherein the first grating has fringes with a first pitch and a first period, the second grating has fringes with the first pitch and a second period, and the third grating has fringes with the first pitch and a third period (Fig. 12, demonstrating different pitches and periods for each distinct ray).
Regarding claim 12, D1 teaches a volume phase holographic grating (¶101, Fig. 12, 53), comprising: 
a medium having first, second, and third portions (¶102, Fig. 12); and 
fringes in the medium, wherein the fringes have a uniform pitch across the first, second, and third portions of the medium, wherein the fringes in the first portion have a first period, the fringes in the second portion have a second period, and the fringes in the third portion have a third period (¶102), wherein the first, second, and third periods are different (Fig. 12, wherein due to the varying slant angles and the constant pitch in each portion, the periods will also vary from one portion to another), and wherein the first period maximizes diffraction efficiency for incident light of a given wavelength and a first incident angle, the second period maximizes diffraction efficiency for incident light of the given ¶102-103).
Regarding claim 13, D1 teaches the volume phase holographic grating defined in claim 12, and further discloses wherein the period of the fringes in the holographic medium varies continuously across the medium (¶101).
Regarding claim 14, D1 teaches the volume phase holographic grating defined in claim 12 , and further discloses wherein the medium comprises first, second, and third holographic mediums, wherein the fringes with the first period are formed in the first holographic medium, the fringes with the second period are formed in the second holographic medium, and the fringes with the third period are formed in the third holographic medium (Fig. 12, demonstrating distinct mediums operable for each of the three or more rays).
Regarding claim 15, D1 teaches the volume phase holographic grating defined in claim 12, and further discloses wherein the medium has a surface normal, wherein the fringes are oriented at a fringe Fig. 12, surface normal being inherent, and depicting fringe angles for each of the rays).
Regarding claim 16, D1 teaches a display system (¶42, ¶44, Fig. 5), comprising: 
a waveguide (¶51, Fig. 5, 22); 
a first holographic grating that couples light into the waveguide (¶51, Fig. 5, 23); and 
a second holographic grating that couples light out of the waveguide (¶51, Fig. 5, 24), wherein at least one of the first and second holographic gratings has fringes with a constant pitch and a variable period (¶53, ¶58, Fig. 6, 23).
Regarding claim 17, D1 teaches the display system defined in claim 16, and further discloses wherein the first and second holographic gratings comprise volume phase holographic gratings (¶53, Fig. 6).
Regarding claim 18, D1 teaches the display system defined in claim 16, and further discloses wherein the fringes comprise a first set of fringes that are oriented to maximize diffraction efficiency for incident angles associated with a left field of view, a second set of fringes that are oriented to maximize diffraction efficiency for incident angles associated with a center field of view, and a third set of fringes that are oriented to maximize diffraction efficiency for incident angles associated with a right field of view (fringes meeting the Bragg condition throughout the disclosure, and ¶103, Fig. 12, wherein the optical rays B71, B72, B73 each correspond respectively to a left, center, and right field of view).
Regarding claim 19, D1 teaches the display system defined in claim 18, and further discloses wherein the first, second, and third sets of fringes are multiplexed within a holographic medium (fringes meeting the Bragg condition throughout the disclosure, and ¶103, Fig. 12, wherein the optical rays B71, B72, B73 each correspond respectively to a left, center, and right field of view).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, further in view of D2.
Regarding claim 7-10, where D1 teaches the electronic device defined in claim 1, but does not explicitly show further comprising an additional volume phase holographic grating in the waveguide between the input coupler and the output coupler.
	D2 explicitly shows further comprising an additional volume phase holographic grating in the waveguide between the input coupler and the output coupler (Fig. 1, a display, waveguide, and three holograms) such that a volume phase holographic grating between the input and output coupler is well known.
	Absent any critical effect of the additional volume phase holographic grating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the extra hologram of D2 using the configuration of D1 (i.e. the claimed configurations addressed above) such that it has a constant pitch and a variable period (obtained by varying the slant angle as discussed above) like the input and output coupler holograms, e.g. to match diffraction conditions and improve the field of view without distortion.
Regarding claim 20, where the modified D1 teaches the display system defined in claim 18, but does not explicitly show further comprising a third holographic grating that redirects light within the waveguide, wherein the third holographic grating has fringes with a constant pitch and a variable period.
D2 explicitly shows further comprising an third volume phase holographic grating in the waveguide between the input coupler and the output coupler (Fig. 1, a display, waveguide, and three holograms) such that a volume phase holographic grating between the input and output coupler for redirecting light within the waveguide is well known.
	Absent any critical effect of the additional volume phase holographic grating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have D2 using the configuration of D1 (i.e. the claimed configurations addressed above) such that it has a constant pitch and a variable period (obtained by varying the slant angle as discussed above) like the input and output coupler holograms, e.g. to match diffraction conditions and improve the field of view without distortion.
Regarding claim 21, where the modified D1 teaches the display system defined in claim 20, the modified D1 discloses the third holographic grating for redirecting light having first and second sets of fringes at least (as discussed above) such that it is known from the modified D1 to redirect light using plural sets of fringes for different angles i.e. for different fields of view that have been coupled into the waveguide (¶13 of D1).
The modified D1 but does not explicitly show that the first set of fringes oriented to maximize diffraction efficiency for incident angles associated with an upper field of view and the second set of fringes oriented to maximize diffraction efficiency for incident angles associated with a lower field of view.
Absent any criticality of the claimed configuration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the third holographic grating having first and second sets of fringes at least in order to redirect light at maximal diffraction efficiency for different angles of view coupled into the waveguide, e.g. an upper and lower one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872